Title: Enclosure: La Luzerne to the Continental Congress, 16 May 1780
From: La Luzerne, Anne-César, chevalier de
To: Continental Congress



Philadelphia May 16th 1780

The underwritten Minister of France has the Honor to inform Congress, that the King in pursuance of his affection and friendship for the United States, and the desire he has to put an end by effectual measures to the calamities of the present War, has resolved to send to this Continent a supply of Troops to Act against the Common Enemy and a Fleet to second the Operations of the Land forces. As the plan of the Campaign must be settled by Congress, the Marquis de la Fayette will for that purpose receive the communications of Congress & will on his part propose measures necessary to give success to the operations. But as much depends on secresy and dispatch, and as Congress will without doubt, find it absolutely necessary to consult the Commander in Chief, the Chevr de La Luzerne entreats this Assembly to consider whether it will not be most adviseable on this occasion to appoint without the least delay, a small Committee with proper instructions to go to head Quarters, and there settle the measures to be pursued immediately on the arrival of the Land forces under the command of the Count de Rochambeau Lieut. General of the King’s Armies, and of the Chevr de Ternay Commander of the Fleet, on what part soever of the Continent they shall have orders to Land.
As the measures necessary for a supply of provisions for the Auxiliary troops will require the concurrence of the Legislatures and Governors of different States and especially those of Rhode island, Connecticut, New York & New Jersey; the Underwritten Minister entreats Congress to empower the said Committee to support the steps which the French General or the Chevr de La Luzerne or the Commissaries of War by

them appointed shall have occasion to take with the different Legislatures; And for this purpose to give the Members who compose the Committee such powers as the Wisdom of Congress shall judge proper.
Another object which After what is already Mentioned requires all the attention of Congress is that of intelligence which it is of the utmost importance to procure touching the forces, the situation & the resources of the Enemy at the different posts occupied by them on this Continent—The Chevr de la Luzerne therefore desires that Congress will be pleased to name a Committee to collect immediately all the information and particular accounts they are Masters of touching the ports of North America now in possession of the English from Halifax to St Augustine; Comprehending Canada; the depth of the bays, Creeks & harbours, the forces that are there, the posts & fortresses there erected; the disposition and number of the Inhabitants, the resources for provisions And in general whatever can contribute to the success of Operations. It is also to be wished that the Committee be empowered to correspond so long as it shall be necessary with the different parts of the Continent from whence Information can be derived, in order that the Commanding Officers of Expeditions having always the freshest intelligence may form their plans upon the surest foundation.
The Minister of France desires that the Committee be instructed to communicate to him the discoveries they shall make, so far as Congress shall find no inconvenience from the Communication. But however necessary dispatch may be in these matters the Chevr de La Luzerne entreats Congress not to enter into the consideration of them until the subject mentioned in the beginning of this Memoir is finally settled.
Doctr Franklin has without doubt informed Congress of the steps he has taken to send to this Continent Arms, Ammunition & Cloathing, as well as the means adopted by the Court of Versailles to facilitate the Loan of three Millions of Livres which that Minister has borrowed for defraying the expence & answering the bills drawn on him by Congress, the Chevalier de La Luzerne will not therefore enter into a detail on that subject.
He cannot finish this Memoire without congratulating the American Senate on the Zeal and Ardor Manifested on all sides to render the ensuing Campaign decisive and to make the most vigorous attacks upon the Common enemy, to drive them from this Continent without hopes of a return, and to establish for ever the liberty of the Thirteen United States. Never were circumstances more favourable. The Enemy pressed on all sides is not in condition to make an effectual resistance, the American forces are more respectable than they ever were heretofore. Those of the King bring to this Continent the most sincere desire to second the generous efforts of their Allies. And the two Nations closely

United for the success of their combined Operations will only seek to destinguish themselves by their Zeal and attachment to the Common cause.
